Case 3:19-mj-71824-MRGD Document 14 Filed 11/20/19 Page 1 of 1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CAND 435
(CAND Rev, 08/2018)

 

TRANSCRIPT ORDER

Please use one form per court reporter.
CJA counsel piease use Form GUA24
Please read instructions on next page.

 

COURT USE ONLY
DUE DATE:

 

1a, CONTACT PERSON FOR THIS ORDER

Pamela Savoie

2a. CONTACT PHONE NUMBER

(310) 306-8094

3. CONTACT EMAIL ADDRESS
psavoie@quitam.org

 

1b. ATTORNEY NAME (if different}
Mark Kleiman

2b. ATTORNEY PHONE NUMBER
(310) 306-8094

 

 

3, ATTORNEY EMAIL ADDRESS
mkleiman@dquitam.org

 

4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5, CASE NAME-

KLEIMAN / RAJARAM
2907 Stanford Avenue
Venice, CA 90292

US v Ahmad Abouammo et al.

 

6. CASE NUMBER
cr19-71824-WA

 

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— CJ FTR 0 APPEAL

Ruth Levine Ekhaus Court Reporter

0 NON-APPEAL

 

4 CRIMINAL

0 CIVIL

8. THIS TRANSCRIPT ORDER IS FOR;

CJA: De not use this form: use Form CJA24.

6 In forma pauperis (NOTE: Court order for transcripts must be attached)

 

9, TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s} for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. _ HEARING(S) (OR PORTIONS OF HEARINGS) b. with par re AY PDE tent paper oncon Jered c. DELIVERY TYPE (Choose one per tine)
DATE JUDGE TYPE PORTION ; POF TEXT/ASCII PAPER | CONDENSED | ECFACcESS | ORDINARY |} 14-Day | exreoreD | 3-Day pay | HOURLY | REALTIME
(initials) (e.g. CMC) | geen SS a eerie) | email (emai) (emai (web) (30-day) (7-day) (Netday) | (2hrs)

11/12/2019 WA . HRG @ oO oO oO oO es Oo oO oO oO oO O
Oo O Oo Oo Oo Oo oO O Oo O Oo
O oO oO oO oO o 0 0 0 0 90 0
O °“O oO Oo Oo Oo Oo Oo Oo Oo Oo Oo
Oo Oo oO oO O Oo oO oO oO oO oO Oo
Oo Oo oO Oo Oo Oo Oo oO oO Oo O O

10, ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11, & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12, DATE

OE SIGNATURE Js/ Mark Allen Kleiman 11/20/2019

Clear Form Save as new PDF

 

 

 

 

 

 
